                                            RETURN OF SERVICE

                                UNITED STATES DISTRICT COURT
                                          Eastern District of Virginia
Case Number: 1:19CV00144

Plaintiff:
ANA LUISA ESPANA ESTRADA

vs.

Defendant:
BARROSO,INC., ROLANDO JUAREZ and KAREN BARROSO

Fon
BUTTER & TERPAK PLLC
7540A LITTLE RIVER TURNPIKE
ANNANDALE. VA 22314

Received by Process Server VA LLC to be served on ROLANDO JUAREZ GUAJILLO,1727 WILSON
BLVD,ARLINGTON, VA 22209.

I, Courtney C. Adams,do hereby affirm that on the 12th day of February,2019 at 10'.55 am,I:

INDIVIDUALLY/PERSONALLY served by delivering a true copy of the SUMMONS IN A CIVIL ACTION,
COMPLAINT FOR FAILURE TO PAY OVERTIME WAGES and NOTICE to: ROLANDO JUAREZ
GUAJILLO at the address of: 1727 WILSON BLVD,ARLINGTON,VA 22209,and Informed said person
of the contents therein, in compliance with state statutes.


I certify that I am over the age of 18, have no interest in the at>ove action, and am a Certified Process
Server, in good standing,in the judicial circuit in which the process was served.
I solemnly affirm under the penalties of perjury that the contents of the foregoing paper are true to the best
of my knowledge, information and belief.




                                                                          ( /uofcw liuu.
                                                                      Courtney C. Adamq
                                                                      Process Server

                                                                      Process Server VA LLC
                                                                      10623 Jones Street Suite 301 A
                                                                      Fairfax, VA 22030
                                                                     (703)896-6581

                                                                      Our Job Serial Number PVA-2019000088


                             Copyright01992-2019 Database Services,Inc.•Plocess Server^ TooBxw VB.Oi
